Newbubgeb, J.
This action was brought to recover the amount of a promissory note made by the defendant to the order of the plaintiff.
The defendant admitted his liability upon the note, but set up a counterclaim for commissions upon the sale of printing presses made prior to the giving of the note.
The defendant had been in the plaintiff’s employ upon a commission basis, but was not in its employ at the time of the sale.
A careful reading of the printed case fails to disclose any error in the trial of the case.
The rule governing commissions on the sale of personal property "was properly stated by the trial justice in his charge to the jury.
The judgment and order appealed from must, therefore, be affirmed, with costs.
Ehblich, Ch. J., and Fitzsimons, J., concur.
Judgment and order affirmed, with costs.